Citation Nr: 0838030	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-35 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD) with depressive 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which continued the veteran's 50 percent 
rating for PTSD.  After the May 2007 decision on appeal, the 
veteran filed a claim for depressive disorder, which was 
dated in January 2008.  In an April 2008 rating decision, the 
RO granted service connection for depressive disorder and 
combined the rating with PTSD.  The issue before the Board is 
entitlement to an increased rating for PTSD with depression.  


FINDINGS OF FACT

The competent medical evidence of record fails to show that 
the veteran's service-connected PTSD with depression is 
characterized by suicidal or homicidal thoughts, spatial 
disorientation, neglect of personal appearance and hygiene, 
obsessional rituals which interfere with routine activities, 
near continuous panic attacks, or illogical speech. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for service-connected PTSD with depression have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code 
9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in March 2007, the 
Lincoln, Nebraska RO advised the veteran of what the evidence 
must show to establish entitlement to an increased rating for 
his service-connected PTSD.  The RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  Although 
no longer required by the regulations, the RO also requested 
that the veteran send any evidence in his possession that 
pertained to the claim.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  

The RO provided the veteran with additional VCAA notice, 
dated in January 2008.  In this letter, the RO again informed 
the veteran of the relevant duties of VA and the veteran in 
obtaining evidence and developing the claim.  The RO also 
informed the veteran as to what he needed to show to 
establish entitlement to a higher rating for a service-
connected disability and for PTSD and depressive disorder in 
particular.  The veteran informed VA in a letter dated in May 
2008 that he had no additional information to submit.   

In an April 2008 letter, the RO fulfilled its duties under 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The RO 
explained that, in increased disability rating claims, the 
evidence must demonstrate a worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's daily life.  The RO listed types of evidence 
relevant to establishing entitlement to increased 
compensation.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's VA Medical 
Center (VAMC) treatment records, service medical records, and 
private records from Affiliates in Psychology.  The RO also 
provided the veteran with a VA mental health examination, a 
report of which is contained in the claims file.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2007).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2007). 

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2007).  

Under the General Rating Formula for Mental Disorders a 70 
percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual or Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A score of 41-50 reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 31-40 is characterized by some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.    

Analysis

There is a substantial amount of medical evidence in the 
claims file pertaining to the severity of the veteran's PTSD 
claim, such as VAMC progress notes, outpatient treatment 
notes, a VA examination report, and psychiatric consultations 
from Affiliates in Psychology.  Having reviewed the evidence, 
the Board finds that the symptoms associated with the 
veteran's service-connected PTSD do not approximate the 
criteria for a higher 70 percent rating.  The Board's finding 
is based on the following reasons.  

First, the medical evidence does not show that the veteran's 
PTSD is characterized by suicidal or homicidal ideation.  
After reviewing the aforementioned evidence, the Board was 
unable to find any evidence of this symptom.  Second, the 
evidence is negative for finding of spatial disorientation or 
intermittently illogical, obscure, or irrelevant speech.  
Instead, the multiple psychology consultations and 
examinations reflected that the veteran was oriented to time, 
place and person, and displayed appropriate speech patterns. 

Next, the Board considers relevant that the records are 
negative for any evidence of neglect of personal appearance 
and hygiene, which indicates that the veteran has no 
impairment in this area.  

Regarding difficulty in adapting to stressful circumstances 
and an inability to establish and maintain effective 
relationships, the Board is mindful that the veteran  was 
previously a teacher.  According to examiner J.M., in a VA 
examination report prepared in February 2008, the veteran 
relayed that he left the teaching profession approximately 30 
years ago due to PTSD episodes.  In the same February 2008 
report, examiner J.M. reported that the veteran's daughter 
died of cancer in 2000, and his mother and son-in-law died 
within the same two-year period as his daughter.  The veteran 
and his wife have raised their two grandchildren, who are 
orphans.  Examiner J.M. relayed that, by the veteran's own 
statements, he began taking effexor for depression after his 
daughter's death; the medication has helped his depression.  
VA outpatient treatment records show the veteran has gone to 
the VAMC for prescription refills connected to his 
depression. 

The Board notes that the veteran has maintained relationships 
with family members, including his wife of over 30 years and 
his grandchildren, and a few friends.  The veteran has been a 
proprietor of a retail furniture store since 1982.  In his 
February 2008 VA examination report, Dr. J.M. noted the 
veteran stated that he gets along with employees and 
customers of his furniture shop, though customers irritate 
him once in a while.  Some degree of difficulty in 
establishing and maintaining effective work and social 
relationships is already taken into consideration in the 
currently assigned 50 percent rating.  See 38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders (2007).

The evidence also does not show that the veteran's PTSD is 
characterized by obsessional rituals which interfere with 
routine activities.  Dr. J.M. specifically noted the absence 
of such a characteristic, and the medical evidence was 
otherwise negative for it.  Dr. J.M.'s report also indicated 
that the veteran works at his furniture store approximately 
55 to 60 hours per week and that he has taken no mental 
health days in the past year.  The veteran's ability to 
maintain this work schedule shows his PTSD is not so severe 
as to warrant a 70% rating. 

In the psychological evaluation report prepared by Doctors 
M.C. and B.B., dated in December 2007, the veteran and his 
wife relayed that the veteran's irritability has worsened.  
However, the medical records do not show a history of 
irritability marked by violence and a lack of impulse 
control.  The record does not show a history of panic 
attacks.  Dr. J.M. noted that the veteran's sleep is 
interrupted at a mild level.  

The veteran received conflicting GAF scores.  The report of 
his most recent psychological evaluation from Affiliates in 
Psychology, dated in December 2007, shows an overall GAF 
rating of 40/43, with a rating of 45 for PTSD and depression.  
However, the VA examination report, dated in February 2008, 
shows a rating of 60.  Given that the scheduler criteria for 
a 70 percent rating do not appear to be approximated, the 
Board does not find the score of 45 to be an accurate measure 
of the severity of the veteran's PTSD.  The GAF score of 60, 
reflecting only moderate symptoms, is more consistent with 
the disability picture presented. 

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2007).  In the 
instant case, to the extent that the veteran's service-
connected PTSD and depression interfere with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating no an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996). 


ORDER

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


